Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to papers filed April 13, 2022. Applicant’s reply to the restriction requirement of March 7, 2022 has been entered. Claims 1-24 are pending. 
Priority
Applicant’s claim for the benefit as a continuation of prior-filed WIPO International Application No. PCT/KR2020/002648, filed February 24, 2020, which claims the benefit of prior-filed U.S. Provisional Patent Application No. 62/808,974, filed February 22, 2019 under 35 U.S.C. 119(e), is acknowledged. 
Acknowledgment is also made of Applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of Korean Patent Application No. KR 10-2020-0022598 has been received, as required by 37 CFR 1.55.
Election/Restrictions
Applicant’s election of Group I, claims 1-11, is acknowledged. Applicant’s elections of i) “SEQ ID NO 1” as the species of blunt-ended hairpin RNA, and ii) “melanoma” as the species of cancer are both also acknowledged. The Examiner has determined that claims 1-11 read on the elected subject matter. 
Accordingly, claims 12-24 are hereby withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected subject matter, there being no allowable generic or linking claim. 
Although Applicant stated that the election is made with traverse, Applicant failed to provide any reasons at all whatsoever for the traversal as required. Applicant’s response is incomplete. Therefore, because Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Election was made without traverse in the reply filed on April 13, 2022. Claims 1-11 are currently under examination. 
Abstract
The abstract of the disclosure is objected to for the following:
1. The phrase “according to an embodiment of the present disclosure” in the first line should be deleted.   
2. The abstract should not include any legal phraseology, e.g. thereof. 
3. The abstract should be a concise summary of the key technical aspects of the invention which are new to the art to which the invention pertains. If the invention is a composition, the abstract should recite the key requisite ingredients. 
4. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
Correction is required.  See MPEP § 608.01(b).
Specification
The disclosure is objected to because of the following:
1. The Cross-Reference to Related Applications should not contain any reference to a foreign patent document, and should most certainly not attempt to incorporate the contents of a foreign patent document written in a foreign language into the specification.   
The incorporation of essential material in the specification by reference to an unpublished U.S. application, foreign application or patent, or to a publication is improper. Applicant is required to amend the disclosure to include the material incorporated by reference, if the material is relied upon to overcome any objection, rejection, or other requirement imposed by the Office. The amendment must be accompanied by a statement executed by the applicant, or a practitioner representing the applicant, stating that the material being inserted is the material previously incorporated by reference and that the amendment contains no new matter. 37 CFR 1.57(g).
2. The specification appears to incorporate claims or claim-formatted material in the middle of the specification on pages 3-7. 
Appropriate correction is required.
Claim Objections
Claims 1, 10, and 11 are objected to because of the following:
1. Claim 1 contains an extraneous comma between “composition” and “comprising”, and an extraneous colon between “comprising” and “a blunt-ended”. The colon would be proper if the claim was in bulleted format, but the claim is not in bulleted format.   
2. Claim 1 first introduces the blunt-ended hairpin RNA of formula 1, then a semicolon, then introduces the porous silica particles, then a colon, then presents a formula. The format is improper and needs to be cleaned up. 
3. In claim 1, there is no punctuation after “wherein P is a phosphoric acid group”. 
4. In claim 10, the abbreviation BET should first be introduced by the formal chemical name and then BET may be employed. Hence, the expression “BET (Brunauer-Emmett-Teller)” should be “Brunauer-Emmett-Teller (BET)”. 
5. In claim 11, the expression “the porous silica particles have the pores having an average diameter of 7 to 25 nm” is in awkward and redundant format. Since claim 1 already introduces these particles, Applicant is advised to amend claim 10 to read e.g. “wherein the porous silica particles are prepared by expanding pores of an average diameter of less than 5 nm to an average diameter of 7-25 nm”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is directed to a composition comprising porous silica particles with blunt-ended hairpin RNA in the pores, and stipulates that “an inside of the pores being positively charged”. One of ordinary skill in the art cannot definitively ascertain whether the “positively charged” characteristic is exclusively a property of the inside pore surface of the silica particles, i.e. a zeta potential of the inside pore surface walls, or rather exclusively a property of the contents as a whole contained within the pores, either one of these alternative properties, or necessarily both of these properties.
Claim 8 stipulates in a wherein clause that “a weight ratio of the particles and the blunt-ended hairpin RNA is 1: 5 to 20”. One of ordinary skill in the art cannot definitively ascertain whether the weight ratio of particles to blunt-ended RNA only is 1: 5-20, or rather either the weight ratio of particles to blunt-ended RNA or the weight ratio of blunt-ended RNA to particles can be 1:5-20. 
***For examination at this time, the claim is being interpreted as the latter case, i.e. either the weight ratio of particles to blunt-ended RNA or the weight ratio of blunt-ended RNA to particles can be 1:5-20.
Claims 2-11 are (also) indefinite for depending from an indefinite claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Brinker et al. (U.S. Patent Application Pub. No. 2016/0287717), in view of Yong et al. (Frontiers in Immunology. 2018; 9: 1-9).
Applicant Claims
Applicant’s elected subject matter is directed to a composition comprising i) a blunt-ended hairpin RNA with formula 5’-Pa-SEQ ID NO 1-3’, wherein P is a phosphoric acid group and a is 2-4; and ii) porous silica particles with diameter of 50-500 nm, an average pore diameter 7-25 nm, a zeta potential of 10-70 mV, and a BET surface area of 280-680 m2/g; wherein the porous silica particles carry the blunt-ended hairpin RNA in the pores, and the weight ratio of the particles and the blunt-ended hairpin RNA is 1:5-20.
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Brinker et al. disclose a composition comprising e.g. i) hairpin RNA, and ii) mesoporous silica nanoparticles with diameter of 5-500 nm, an average pore diameter 0.5-25 nm, preferably a cationic zeta potential of e.g. 10-40 mV, and a BET surface area of 100-1,000 m2/g; wherein the porous silica particles carry the hairpin RNA in the pores, the weight ratio of the hairpin RNA to the particles can be e.g. 1:9, and wherein the composition is employed in e.g. treating viral infections (abstract; paragraphs 0003, 0006, 0007, 0009, 0011, 0015, 0016, 0070, 0071, 0073, 0080, 0099, 0100). 
Yong et al. disclose that 5’pppRNA is an effective antiviral agent shown to stimulate host antiviral response via RIG-1 specific activation, that hairpin RNA species triggered a potent interferon response and were more potent that oseltamivir against influenza A H1N1, and that an effective RNA sequence shown to target RIG 1 to stimulate a robust IFN 1 response, and which is regarded as a promising antiviral and viral vaccine adjuvant, is 5’-GGAUCGAUCGAUCGUUCGCGAUCGAUCGAAUCC-3’.
Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
Brinker et al. do not explicitly disclose that the hairpin RNA has a sequence covered by Formula 1. This deficiency is cured by the teachings of Yong et al. 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time the present application was filed to combine the respective teachings of Brinker et al. and Yong et al., outlined supra, to devise Applicant’s presently claimed composition.
Brinker et al. disclose a composition comprising e.g. i) hairpin RNA, and ii) mesoporous silica nanoparticles with diameter of 5-500 nm, an average pore diameter 0.5-25 nm, preferably a cationic zeta potential of e.g. 10-40 mV, and a BET surface area of 100-1,000 m2/g; wherein the porous silica particles carry the hairpin RNA in the pores, the weight ratio of the hairpin RNA to the particles can be e.g. 1:9, and wherein the composition is employed in e.g. treating viral infections. Since Yong et al. disclose that 5’pppRNA is generally an effective antiviral agent shown to stimulate host antiviral response via RIG-1 specific activation, that hairpin RNA species in particular triggered a potent interferon response and were more potent that oseltamivir against influenza A H1N1, and that an effective RNA sequence shown to target RIG 1 to stimulate a robust IFN 1 response, and which is regarded as a promising antiviral and viral vaccine adjuvant, is 5’-GGAUCGAUCGAUCGUUCGCGAUCGAUCGAAUCC-3’; one of ordinary skill in the art would thus be motivated to employ a hairpin 5’pppRNA containing the sequence 5-GGAUCGAUCGAUCGUUCGCGAUCGAUCGAAUCC-3’ or a very similar sequence suitable for the formation of the optimal hairpin RNA structure, with the reasonable expectation that the resulting composition will effectively stimulate a host antiviral response via RIG-1 specific activation for the successful treatment of a viral infection.
Brinker et al. disclose that the optimal loading of cargo is about 0.01-10% (see paragraph 0099). With a cargo load of e.g. 10%, the mesoporous silica nanoparticles thus represent 90%, and the weight ratio is 1:9, which falls within the claimed range of 1:5-20. 
In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Conclusion
No claims are allowed.
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BROWE whose telephone number is (571)270-1320. The examiner can normally be reached Monday - Friday, 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID BROWE/Primary Examiner, Art Unit 1617